NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ___________

                      No. 10-1336
                      ___________

                 DEMETRIUS BROWN,
                               Appellant

                            v.

      WARDEN J. GRONDOLSKI, FCI FORT DIX


       ____________________________________

      On Appeal from the United States District Court
             for the District of New Jersey
           D.C. Civil Action No. 08-cv-06367
             (Honorable Robert B. Kugler)
       ____________________________________

     Submitted Pursuant to Third Circuit LAR 34.1(a)
                    August 16, 2010

Before: SCIRICA, JORDAN and VANASKIE, Circuit Judges.

                 (Filed: August 27, 2010)


                        _________

               OPINION OF THE COURT
                     _________
PER CURIAM.

      Demetrius Brown, a federal inmate, appeals from the dismissal of his habeas

corpus petition filed pursuant to 28 U.S.C. § 2241. We will affirm.

      In 1997, a jury in the United States District Court for the District of Minnesota

convicted Brown of offenses relating to possession and distribution of crack cocaine. He

was sentenced to 360 months of imprisonment. Brown’s conviction and sentence were

affirmed on direct appeal, see United States v. Brown, 148 F.3d 1003 (8th Cir. 1998), and

his motions filed pursuant to 28 U.S.C. § 2255 were unsuccessful. Brown next filed two

motions for a reduction in his sentence based on amendments to the Sentencing

Guidelines. In response, the District Court issued an order on July 22, 2008, which stated

the following:

              Defendant has moved, pursuant to 18 U.S.C. § 3582(c)(2), for a sentencing
      reduction under the revised and retroactive amendments to the United States
      Sentencing Guidelines applicable to crack cocaine cases. He asks the Court to
      reduce his term of imprisonment from 360 months to time served. The United
      States opposes the reduction in sentence, contending defendant should receive no
      less that 292 months.
              Based on the files, records, and proceedings herein, defendant’s motion
      [Docket No. 633] is granted. The Court finds that a sentence of 292 months
      satisfies the objectives of the sentencing guidelines.

The Bureau of Prisons (“BOP”) recalculated Brown’s release date, which now appears to

be in August 2017.

      Brown appealed, asserting that the District Court erred by not further reducing his

sentence. The United States Court of Appeals for the Eighth Circuit affirmed, holding



                                            2
that “a resentencing court does not have the authority to reduce a defendant’s sentence to

a term below the amended Guidelines range.” United States v. Brown, 565 F.3d 1093,

1094 (8th Cir. 2009).

       In the meantime, Brown filed a § 2241 petition in the United States District Court

for the District of New Jersey, arguing that the July 22, 2008, order reduced his sentence

to “time served,” rather than to 292 months of imprisonment. The District Court

dismissed the petition for lack of jurisdiction, holding that Brown’s “argument goes to the

validity of the 292 month sentence, in that he argues that he should have been resentenced

to time served, or for some period less than 292 months.” Brown appealed.

       We have appellate jurisdiction under 28 U.S.C. § 1291. Our review is plenary

over a district court’s legal conclusions. See Rios v. Wiley, 201 F.3d 257, 262 (3d Cir.

2000). We may affirm the District Court on any basis supported by the record. See

Fairview Twp. v. EPA, 773 F.2d 517, 525 n.15 (3d Cir. 1985).

       Because Brown alleged that the BOP “has failed to execute” the Minnesota

District Court’s July 22, 2008, order, his challenge was properly brought under § 2241.

See Burkey v. Marberry, 556 F.3d 142, 146 (3d Cir. 2009); see also United States v.

Wilson, 503 U.S. 329, 334-35 (1992) (holding that the authority to calculate a federal

prisoner’s period of incarceration for the federal sentence imposed is delegated to the

Attorney General, who acts through the BOP.). Generally, federal prisoners must exhaust

administrative remedies prior to filing a § 2241 petition. See Moscato v. Fed. Bureau of



                                             3
Prisons, 98 F.3d 757, 760 (3d Cir. 1996). It does not appear that Brown pursued such

remedies. Even if that failure to exhaust could be excused, however, Brown’s petition is

without merit because the BOP properly implemented the 292 month sentence that was

imposed by the District Court. Both the specific language of the order and the Eighth

Circuit’s subsequent opinion make clear that the Minnesota District Court “resentenced

Brown to 292 months imprisonment.” Brown, 565 F.3d at 1094. Under these

circumstances, we reject Brown’s contention that the Minnesota District Court sentenced

him to “time served” by granting a motion in which he asked for such relief.

      For the foregoing reasons, we will affirm the judgment of the District Court.




                                            4